*213The opinion of the court was delivered by
Kellogg, J.
The only question raised by the bill of exceptions in this case is, whether the court below erred in adjudging Hacket trustee for the property named in his disclosure.
The statute relating to proceedings against trustees provides, that “ Every person, having any goods, effects, or credits of the principal defendant intrusted or deposited in his hands, or possession, or which shall come into his hands, or possession, after the service of the writ and before disclosure is made, may be summoned as trustee.” The object of this law was obviously to provide additional means and facilities to creditors for reaching the property of their debtors. While it has generally been the object and policy of the law to subject the property of debtors to attachment by their creditors, yet it is quite manifest, that, anterior to the enactment of the statutes providing the trustee process, the attachment laws were inadequate to the accomplishment of that object.- The existing trustee law, in express terms, subjects to this process “Any goods, effects, or credits of the principal defendant intrusted or deposited in the hands or possession of the trustee,” and it is very manifest,' from the facts disclosed by Hacket, that the wagon in question was intrusted or deposited in his hands or possession. The case, then, would seem to fall clearly within the terms of the statute.
But the main objection, urged to the maintenance of this suit against the trustee, is, that the wagon was not so intrusted or deposited with the trustee, but that it might have been attached by the ordinary process of law, and consequently that Hacket ought not to be adjudged trustee. And we are referred to two cases in Massachusetts as sustaining this proposition. In Allen v. Megguire & Tr., 15 Mass. 490, the court say, “ If the specific articles, which the supposed trustee has in his possession, might be come at to be attached, the trustee process is not the proper remedy; for that will lie only, where the goods &c. cannot be come at to be attached by the ordinary process of law.” In that case the trustee claimed that he had a lien upon the property, though in fact he had none; and of course the property might have been attached by the ordinary process of law; yet the court held that he was trustee, inasmuch as he claimed a lien upon the goods, when he had none, and inasmuch as he did not disclose any thing, from which it might be inferred that *214he exposed them to attachment. The court seem to have attached importance to the fact, that the trustee did not expose the property to attachment, and it may be inferred from the case, that, had not the trustee claimed a lien upon the property, and had he offered it to the officer to be attached, he would not have been held as trustee.
The case of Burlingame v. Bell, 16 Mass. 320, is an authority to the same effect as the case last cited. It is a sufficient answer to those cases, that the decisions are founded upon the peculiar provisions of the statute of Massachusetts, regulating trustee process, which is essentially different from that of this State, and consequently can have no legitimate bearing upon the case at bar. By their statute it is, in express terms, made indispensable to the maintenance of the trustee suit, that the property should be so intrusted or deposited in the hands of the trustee, that the same cannot be attached by the ordinary process of law. No such provision is to be found in our statute. In the absence of any adjudged cases which are in point, the question before us must be determined by reference to our own statute regulating the trustee process.
We think the case at bar is clearly within the letter and spirit of the statute, and that Hacket was properly adjudged trustee. Consequently the judgment of the county court is affirmed.